There was no direct evidence that the deceased died as the result of the broken leg. She did not die for fifteen days after the accident. To my mind, it is a very grave question whether, in the absence of such proof, anything other than mere conjecture or speculation exists as to the death being attributable to the accident.
The cases quoted on this point all involved and discussed the origin, or means, probably causing the injury, shown circumstantially, and resulting in death immediately, or in a short time.
Nor do I think that any weight should be attached to the lack of evidence on the part of defendant proving, or tending to prove, death by some other cause. There was no burden upon defendant to offer such proof.
However, since the death was admitted by appellant, even though its cause was generally denied, respondent was probably easily and inadvertently caused to omit such proof.
I therefore concur in the result herein. *Page 74